El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Manuel Despian fué convicto del delito de acometimiento y agresión con circunstancias agravantes y alega que El Pueblo dejó de probar el sitio del suceso o la fecha en que se cometió el delito.
El acusado fué juzgado en la Corte de Distrito de Baya-món el 28 de marzo de 1932. Cecilio Quiñones era un policía insular que vivía en Bayamón y que se hallaba de servicio en el momento de cometerse el delito. El dice que esto ocu-rrió el 27 de diciembre anterior al juicio, en la Calle Dr. Veve. Fué un testigo ocular y hace referencia a una conversación habida entre el jefe de la policía y la víctima del acometi-miento en la residencia del jefe, inmediatamente después del acometimiento y del arresto del acusado. El 27 de diciembre anterior al juicio el jefe de la policía de Bayamón se hallaba en el balcón de su casa, sita en la Calle Dr. Veve, frente al cuartel de la policía. El también fué un testigo presencial del acometimiento. El delito le fué comunicado por la víc-tima y por el policía que arrestó a Despiau, pocos minutos después de la comisión del mismo. La declaración de estos dos testigos respecto a los hechos anteriores, sin más, fué suficiente para establecer, tanto la fecha del delito, como el lugar de su comisión.
*148La sentencia no fue contraria a la prueba según alega el apelante en su tercer señalamiento. Debe ser confirmada.